Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 1 of 19



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


   SHARON WEINSTOCK, et al.,

                                    Plaintiffs,
                    vs.                                            Civ. No. 17-cv-23272-RNS

   THE ISLAMIC REPUBLIC OF IRAN, et al.,

                           Defendants.
   ___________________________________________/


                              DECLARATION OF ARIEH DAN SPITZEN

             I, Arieh Dan Spitzen, of Jerusalem, Israel, declare pursuant to 28 U.S.C. § 1746, as follows,

   subject to the penalties for perjury:

      A. Professional Background

             1.     I am an expert in Palestinian affairs and society, including the political, social and

   economic aspects of Palestinian society, and the structure, leadership, personnel, and activities of

   various Palestinian Islamic terror groups, including Hamas, which I have researched (and continue

   to research) over the course of many years.

             2.     I have been researching Palestinian issues in Israel and the West Bank and Gaza

   Strip for approximately 40 years. I hold academic degrees in the History of Islamic Countries and

   the History of the Jewish People from the Hebrew University of Jerusalem, where I graduated with

   honors.

             3.     From 1976 to 2009, I served in various positions, mostly within the Israel Defense

   Forces (“IDF”), focused on researching Palestinian affairs.

             4.     From 1981 to 1993, I served as Head of the Research Section in the IDF’s Office


                                                      1
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 2 of 19



   for the Advisor for Arab Affairs in the West Bank, and as Deputy Advisor. In these capacities, I

   was involved in researching the socio-economic and political situation of the Palestinian popula-

   tion. I supervised a team of approximately ten researchers. During this period, I prepared and su-

   pervised the preparation of hundreds of research papers, staff papers, articles, anthologies and

   studies in Palestinian matters, which were used and relied upon by high level officials in the Israeli

   government and military.

          5.      From 1993 to 1996, I participated in the negotiations between Israel and the Pales-

   tinians of the Oslo Accords, and was a member of the team that negotiated the transfer of authority

   from the IDF Civil Administration to the Palestinian Authority.

          6.      From 1998 to 2000, I served in the IDF Civil Administration as Department Head

   for Palestinian Affairs in the West Bank at the rank of Colonel.

          7.      From 2001 to 2009, I served as Department Head for Palestinian Affairs in the West

   Bank and Gaza and as the Advisor to the Coordinator of Government Activities in the Territories

   (COGAT) at the rank of Colonel. I reported to the Head of COGAT, above whom were only two

   people – the Minister of Defense and the Chief of Staff. In these capacities, I was responsible

   (among other things) for supervising the work of IDF research and assessment personnel in various

   fields relating to Palestinian affairs, drafting and presenting research and policy papers concerning

   Palestinian affairs, and appearing before and providing briefings to senior governmental and mil-

   itary forums regarding Palestinian affairs. I supervised approximately 50 people. As part of my

   position I also provided numerous briefings about Palestinian affairs in Israel to foreign officials.

   During this time, I became the top authority on the socio-economic civilian situation in the West

   Bank and Gaza, and was responsible for writing or supervising the writing of hundreds of surveys

   and studies about political and social trends, the economic atmosphere and its influence, and other



                                                     2
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 3 of 19



   diverse issues connected to the Palestinian realm. Naturally, this research included the activities

   of terror organizations like Hamas and others. In addition, each year I was responsible for writing

   and updating a comprehensive survey regarding the civilian infrastructure of the Hamas organiza-

   tion.

           8.      Since my retirement from the IDF, I have continued to serve in the IDF Reserves

   as an emergency Department Head for Palestinian Affairs in COGAT. In that capacity, I continue

   to be fully up to date in all that occurs in the Palestinian realm, including in all matters relevant to

   terrorist organizations, including Hamas.

           9.      I am currently an independent consultant on the Middle East, particularly Palestin-

   ian Affairs, to government agencies, research institutes and private parties. I currently provide

   advice regarding the socio-economic and political situation in the Palestinian Authority- controlled

   territories to the IDF’s Coordinator of Activities in the Administered Territories and the Research

   Division of the IDF Intelligence Department. During the last ten years of my IDF service, I also

   provided advice to Israel’s National Defense Council, and to various Israel security and intelli-

   gence agencies, including the Mossad.

           10.     Additionally, I have served as an expert witness in the area of Palestinian affairs in

   dozens of court cases in Israel, including in the Israeli Supreme Court.

           11.     During my last ten years in the IDF, I was a frequent participant and lecturer on the

   issue of Palestinian affairs at symposia, conferences, seminars and other academic meetings spon-

   sored by Israeli universities and research institutes. I continue to lecture in academic settings on

   occasion.

           12.     I am a popular media commentator for the Israeli press, which considers me an

   expert in Palestinian affairs and I am often interviewed on Arabic television stations. In addition,


                                                      3
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 4 of 19



   during the last ten years of my IDF service, around once or twice per week, I gave both back-

   ground and in-depth talks to senior Israeli journalists and foreign correspondents of the interna-

   tional media in Israel that deal in Palestinian and military issues.

           13.     I have previously been qualified by U.S. federal courts as an expert witness on is-

   sues related to Palestinian affairs and Hamas, including in: Linde v. Arab Bank, Civ. No. 04-02766

   (E.D.N.Y.); Strauss v. Credit Lyonnais, Civ. No. 06-702 (E.D.N.Y.), Gill v. Arab Bank, Civ. No.

   11-3706 (E.D.N.Y.), and Braun v. Islamic Republic of Iran, Civ. No. 15-cv-1136 (D.D.C.). I also

   served as an expert consultant to the plaintiffs’ trial team in Sokolow v. Palestine Liberation Or-

   ganization, et al. Civ. No. 04- 0397 (S.D.N.Y.).

           14.     I am fluent in Hebrew and Arabic, and I read and understand English fluently.

           15.     I have no financial interest in the outcome of this litigation.

           16.     A copy of my CV is attached hereto as Exhibit B.

       B. Hamas Carried Out the Attack in Which Yitzchak Weinstock Was Murdered

           17.     I was retained by counsel for the plaintiffs in this case to attempt to locate and

   obtain evidence regarding the involvement of Hamas in the December 1, 1993, shooting attack

   near al-Bireh, in which the late Yitzchak Weinstock (and the late Shalva Ozana) were murdered.

           18.     Specifically, counsel informed me that the plaintiffs had been notified by Israeli

   authorities that the attack was carried out by Hamas, and that the news media had reported that

   Hamas had claimed credit for the attack, but that they required direct evidence that Hamas had

   carried out the attack, such as a first-hand, official statement by Hamas.1


   1
     In cases where individual perpetrators involved in a terrorist attack are apprehended and prosecuted in
   Israel, there are often investigative materials, such as statements to the police, or court documents such as



                                                        4
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 5 of 19



           19.     Between June 1967 and early 1994 (when the Palestinian Authority was estab-

   lished) the entire West Bank and Gaza Strip were governed by Israel. Initially, Israel governed

   these territories through its Ministry of Defense and the IDF. Israel later created separate, dedicated

   bodies, the “Coordinator of Government Activities in the Territories” (COGAT) (established

   1970) and the “Civil Administration” (established 1981) to govern the West Bank and Gaza.

   COGAT and the Civil Administration are subordinate to the Defense Ministry, but, unlike the IDF,

   they are specialized entities specifically created and operated for the dedicated purpose of govern-

   ing these areas.

           20.     During this period, Palestinian organizations that were hostile toward Israel could

   not operate openly and “above ground,” much less maintain radio or television stations to com-

   municate with the Palestinian public or the world at large. Nor could they use the internet, which

   was then in its infancy, for that purpose.

           21.     Rather, the main method of public communication utilized during those years by

   the Palestinian nationalist, Islamic and other anti-Israel political organizations in the West Bank

   and Gaza (including Hamas, the various factions of the PLO, and others) were official typewritten

   proclamations, which were surreptitiously printed by the respective groups in the thousands or tens

   of thousands, and physically distributed in Palestinian towns and villages.

           22.     These organizational proclamations were typically published several times a week,

   sometimes daily, by the various groups. They addressed a very large spectrum of topics, including

   general or specific statements of policy, and statements responding to current events, including the



   trial testimony and convictions, which prove the link between the particular terrorist organization involved
   and the attack. This type of evidence is simply not available in this case, because no one has been prosecuted
   for the December 1, 1993 attack.



                                                         5
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 6 of 19



   actions and statements of rival groups, of Israel, or of foreign leaders or nations. The proclamations

   frequently contained instructions or directives from the various groups to the Palestinian public –

   or at least to their specific constituencies. For example, if one or more Palestinian groups wanted

   to initiate or terminate a public commercial strike (a tactic frequently used in those years to pres-

   sure Israel), they would so instruct the Palestinian public, through these printed proclamations.

          23.     Likewise, these proclamations were used by the different Palestinian organizations,

   including Hamas, to take “credit” for the terrorist attacks they carried out, to explain the reasons

   behind such attacks and the goals they were trying to achieve, and to threaten additional attacks.

          24.     In light of all the above, these organizational proclamations were of extreme inter-

   est to Israel, and particularly to the Israeli entities specifically responsible for governing the West

   Bank and Gaza Strip, i.e., COGAT and the Civil Administration. Since 1967, the Israeli Defense

   Ministry, including the IDF (and later, COGAT and the Civil Administration), have dedicated

   enormous human and material resources to researching and seeking to understand political, social

   and economic developments and trends in the West Bank and Gaza. By systematically collecting

   and analyzing these proclamations, Israel could track political trends and developments in the West

   Bank and Gaza, anticipate and meet threats of terrorism and violence, and formulate policies.

          25.     Accordingly, the Civil Administration did exactly that: it collected these proclama-

   tions on an on-going basis, translated them in whole or in part as necessary, analyzed them in

   writing, and circulated these analyses internally. Moreover, between 1988 and 1995, the Civil Ad-

   ministration published an internal serial periodical regarding these Palestinian organizational proc-

   lamations, which eventually comprised more than 20 bound volumes and many thousands of

   pages, entitled: “The Proclamations as a Means of Social Guidance” (hereinafter: the “Procla-

   mations Series”).



                                                     6
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 7 of 19



          26.     The Proclamations Series contained actual reproductions (photostats) of the organ-

   izational proclamations distributed throughout the West Bank and Gaza by the respective Pales-

   tinian groups, accompanied by partial translations, summaries, and analysis by Civil Administra-

   tion specialists. The Series is chronological, and is subdivided by organization during each time

   period. Because it contains extensive analysis, and to shield the identity of sources who provided

   the proclamations to the Israeli Civil Administration, the Proclamations Series is classified.

          27.     The Palestinian organizational proclamations from the 1990s and earlier are little-

   known and/or long-forgotten, and the existence and contents of the Proclamations Series (which,

   as noted, is classified) is even more obscure. However, I happen to be familiar with these materials

   from my career in the Civil Administration, and when plaintiffs’ counsel approached me as an

   expert on Hamas to locate an official Hamas statement regarding the December 1, 1993 attack, it

   was my hope that I could locate a copy of and gain access to the Proclamations Series, and that a

   Hamas proclamation regarding this attack had been issued by Hamas and reproduced therein.

          28.     After making inquiries with the relevant officers and officials in the IDF, the Civil

   Administration and COGAT, I learned that they did not retain a copy of the Proclamation Series.

          29.     After further research, I learned that a copy of the Proclamation Series had been

   deposited by the Civil Administration in Israel’s National Library, in Jerusalem. However, because

   it is still official classified governmental material, the National Library does not permit public

   access to the Proclamation Series, and there is a notation in the National Library catalogue stating

   that access to it requires permission from the Civil Administration.

          30.     Therefore, on May 22, 2017, I wrote to Colonel Dr. Michael Milstein, the current

   Advisor on Palestinian Affairs in COGAT, explained that I was familiar with the contents of the

   Proclamation Series from my own career in the Civil Administration and that I did not believe


                                                    7
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 8 of 19



   there is still any reason to maintain the Series as classified, and requested permission to access and

   copy the Series. Col. Milstein granted that permission on May 28, 2017.

           31.      Having received permission, I then examined the Proclamation Series in the Na-

   tional Library in Jerusalem. On page 92 of volume 21 of the Proclamation Series, which covers

   the period from September 1993 to December 1993, there is a photostat of an Arabic-language

   proclamation issued in early December 1993 by Hamas’ “military wing,” the Izz a-din al-Qassem

   Brigades. A true copy of that proclamation, along with a certified translation, is attached hereto as

   Exhibit A.

           32.      This Hamas proclamation lists six Hamas terror “operations that have been depriv-

   ing the Jews of sleep,” between July 12, 1993, and December 6, 1993. Exhibit A.2 One of the

   attacks listed is the December 1, 1993 attack next to al-Bireh, in which Yitzchak Weinstock and

   Shalva Ozana were murdered, and two others were injured. Id.3

           33.      As discussed above, the proclamations contained in the Israeli Civil Administra-

   tion’s Proclamation Series were officially issued and distributed in the West Bank by the various

   Palestinian organizations, and collected and analyzed in real-time by the Civil Administration.

   There is therefore no question that this proclamation (Exhibit A) is an authentic copy of what it


   2
     The proclamation is not dated. However, since it appears in the volume of the Proclamation Series cover-
   ing the period ending in December 1993 (which was internally published by the Civil Administration in
   February 1994), and since the last attack listed in this proclamation was on December 6, 1993, despite the
   fact that Hamas carried out additional attacks later that month, I surmise that the proclamation was probably
   issued and distributed by Hamas a short time after December 6, 1993.
   3
     The proclamation lists the attack as having occurred on December 2, rather than December 1. However,
   this is clearly either a typographical error, or results from the fact that Yitzchak died on the following day,
   i.e. December 2. The description of the attack (an ambush on a vehicle near al-Bireh with two dead and two
   injured) matches the facts of the December 1 attack perfectly, and I have checked and can attest that there
   was no such attack on December 2, 1993. Thus, there is no question in my mind that the Hamas attack
   referenced in this proclamation is the attack in which Yitzchak Weinstock was murdered.



                                                         8
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 9 of 19
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 10 of 19




                                  Exhibit A
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 11 of 19



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

    SHARON WEINSTOCK, et al.,

                                     Plaintiffs,
                   vs.                                         Civ. No. 17-cv-23272-RNS

    ISLAMIC REPUBLIC OF IRAN, et al.,

                            Defendants.
    ___________________________________________/


                                DECLARATION OF YANIV BERMAN

           I, Yaniv Berman, declare pursuant to 28 U.S.C. §1746, as follows:

           1.      I am a professional translator with an M.A. degree in Middle Eastern Studies from

    the Hebrew University of Jerusalem (Israel). I read Arabic and English fluently, and I am capable

    of translating accurately between Arabic and English.

           2.      The English-language document attached hereto is a full and accurate translation

    of the Arabic-language document attached hereto.



           I declare under penalty of perjury under the laws of the United States of America that the

    foregoing is true and correct.

    November 6, 2018
                                                               _________________________
                                                                      Yaniv Berman
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 12 of 19



                                                        92

     A proclamation issued by the Martyr Izz al-Din al-Qassam Brigades in the mirage state of Israel

                        A coward turns to a dissolute person for help
     To the masses of our proud people,

     As he confronts our successive blows and daring attacks in Gaza and Khan Yunis, in Ramallah [a few
     illegible words], Rabin is looking for a way out in order to save face and flee the sea of blood, which
     was created as a result of the Izz al-Din al-Qassam Brigades' attacks. [A few illegible words] Rabin has
     secretly advised the president of the state, Ezer Weizman, to consider the possibility of forming a
     national unity government or a national salvation government with the Likud party. When Weizman
     suggested this option to the Likud leader, the latter refused at the beginning, claiming he faced
     difficult conditions. However, we are convinced that Netanyahu will accept the President’s offer and
     form a coalition with Rabin in order to stand with him against the Al-Qassam Brigades, and survive
     the security crisis that our recent operations have caused. We in the military apparatus of the Islamic
     Resistance Movement (Hamas) would like to emphasize the following:

     1. Rabin the coward is wrong if he believes he can stop the expansion of the Brigades by allying with
     Benjamin Netanyahu, a morally dissolute person, who had an immoral affair with a young woman
     without his wife's knowledge and suffered a political scandal three months ago because of that. We
     have every right to ask: since when can dissolute people or AIDS patients make history or build the
     glory of nations???

     2. We advise Rabin the coward to get out of Gaza and the West Bank as soon as possible. We advise
     Netanyahu to concentrate more on trying to keep his immoral affairs a secret and read more love
     stories and leave politics to politicians.

     3. The Martyr Izz al-Din al-Qassam Brigades are proud and honored to claim responsibility for the
     killing of eleven soldiers and settlers since the evening of July 12 and until the publishing of this
     proclamation. The Zionist military spokesman announced the death of 13 Israelis during that same
     period.

     To our people; the following are the most important, prominent Brigades' operations that have been
     depriving the Jews of sleep:

     • On July 12, martyr Imad Aql and his armed cell killed three Zionist soldiers in the Al-Zaytun
       Neighborhood and seized two M16 rifles.
     • On July 24, two Hamas members killed 19-year-old soldier Yigal Vaknin in a grove near Moshav
       Bazra inside the Hebrew state.
     • On July 24, our heroes kidnapped two Israeli soldiers (Ehud Rot and Ilan Levi) and killed them on
       the outskirts of Khan Yunis after seizing their machine guns.
     • On November 7, three of our heroes shot at the car of former Knesset member Haim Druckman
       on the outskirts of Hebron. The Rabbi’s driver was killed while the Rabbi was moderately injured.
     • On December 2, three of our heroes ambushed a car with four settlers in it on the outskirts of Al-
       Bireh. Two of the settlers were killed and two were injured.
     • On December 6, our heroes killed two more settlers in an ambush near Hebron and injured three
       more before they return to their bases sound and safe.



     To our people, our masses…
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 13 of 19



     Having reviewed the Honor Board created by the Al-Qassam Brigades with much blood and sweat,
     we can assure you that the coward-dissolute coalition in the Jewish mirage state will not frighten us
     at all. Cowards have no place but in the fringes of history, and dissolute people will have to settle in
     whorehouses or in AIDS societies. What evil places to settle in.

                                    Jihad Brings Either Victory or Martyrdom

                                                                   The Martyr Izz al-Din al-Qassam Brigades

                               The military wing of the Islamic Resistance Movement (Hamas) – Palestine
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 14 of 19
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 15 of 19




                                  Exhibit B
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 16 of 19




                                           Curriculum Vitae
                                           Arieh Dan Spitzen


                                  PROFESSIONAL BACKGROUND
    1. My name is Arieh Dan Spitzen. My areas of expertise are: The Palestinian Authority;
    Palestinian society – political, social and economic research of Palestinian society; the methods
    of operation of the Palestinian Authority and the various powerbrokers within the Palestinian
    Authority; the methods of operation and modes of conduct of Palestinian Islamic terror groups,
    such as Hamas and the Palestine Islamic Jihad, with emphasis on their civilian infrastructures
    which I have researched (and continue to research) over many years. I have 40 years of
    professional, practical, theoretical and academic experience in these areas.
    2. Until January 1, 2009, I served as the Department Head for Palestinian Affairs and as Advisor
    for Palestinian Affairs at the office of the Coordinator of Government Activities in the
    Territories at a rank and position of Colonel.
    At the present time I work as a consultant on the Middle East, with an emphasis on Palestinian
    issues, for private and institutional organizations and research institutes (including academic
    institutes).
    3. In 1976 I graduated with honors from the Department of the History of Islamic Countries and
    the Department of the History of the Jewish People, both within Jerusalem’s Hebrew University.
    4. Also in 1976 I established the Research Section of the Advisor for Arab Issues in the Military
    Government in the West Bank (later to be known as the Civil Administration). I served as head
    of the Research Section for two years. I was chosen for this position based on my academic
    achievements by Professors Amnon Cohen and Menahem Milson, both of whom served at one
    time or another as Arab Affairs Advisor in the West Bank.
    5. From 1978 to 1981 I served as assistant to Professor Menahem Milson of the Department for
    Arab Language and Literature and was employed as a research-assistant in the Van Leer
    Jerusalem Institute. At Van Leer I dealt with issues concerning the integration of the Arab
    population into all levels of Israeli society. At the same time I prepared a scientific research
    paper about Jerusalem’s economy in the 18th century which was based on original documents in
    Turkish and Arabic that were discovered in the archives of Jerusalem’s Muslim Court. In a
    related effort, I also completed a scientific article - published in the prestigious “Cathedra”
    magazine - about Jewish endowments in Jerusalem at the end of the 18th Century.
    6. From 1981 to 1993 I was Head of the Research Section in the office of the Advisor for Arab
    Affairs in the West Bank, as well as Deputy Advisor. In these capacities I was involved in
    researching the socio-economic and political situation of the Palestinian population, while
    focusing on political and social trends and the prevailing atmosphere. In addition, I prepared –
    and assisted my subordinates in preparing - hundreds of research papers, staff papers, articles,
    anthologies, and studies in civilian matters. These were used by the decision-making echelons at
    the Ministry of Defense, the office of the Coordinator of Government Activities in the
    Territories, and at the field level of the Central Command.

                                                    1
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 17 of 19



    Almost all of the papers from that period, as well as hundreds of papers written at a later time,
    were given a security classification. Therefore, they could not be publicly published.
    7. Between the years 1993-1996 I participated in the negotiations for the Oslo Accords and was a
    member of the teams that negotiated the transfer of civilian powers and responsibilities from the
    Civil Administration to the Palestinian Authority.
    8. From 1996 to 1998 I served as Supervisor for civilian coordination and liaison in the West
    Bank vis-à-vis the Palestinian Authority’s Ministry of Civil Affairs, and other civilian offices.
    9. In 1998 I was appointed by the former Chief of Staff of the Israel Defense Forces, Shaul
    Mofaz, and the Minster of Defense, Yitzhak Mordechai, to serve as Department Head for
    Palestinian Affairs in the West Bank. I continued in this position until the year 2000, at a rank of
    Colonel.
    10. From 2001-2009 I served as Department Head for Palestinian Affairs in the Administered
    Territories, and as the Advisor to the Coordinator of Government Activities in the Territories. By
    virtue of these positions I became the top authority on the socio-economic civilian situation in
    the West Bank and Gaza and was responsible for writing hundreds of surveys and studies about
    civilian conditions, political and social trends, the economic atmosphere and its influence, and
    other diverse civilian issues connected to the civilian Palestinian realm. Naturally, there was
    some overlap into the military sphere, and to activities connected with terror organizations like
    Hamas, the Islamic Jihad, the Democratic Front for the Liberation of Palestine, and Global Jihad.
    In addition, each year I was responsible for writing and updating a comprehensive survey
    regarding the civilian infrastructure of the Hamas – the Da’wa.
    11. From January 2009-present, I continue to serve in the Israel Defense Forces reserves where I
    function from time to time as the emergency Department Head for Palestinian Affairs in the
    Administered Territories for the Coordinator of Government Activities in the Territories. In that
    capacity, I continue to be fully up to date in all that occurs in the Palestinian realm, including in
    all matters relevant to the current terror wave, its different characteristics, the profile of the
    terrorists who are carrying out attacks and the influence of the Palestinian powerbrokers on this
    terror wave.
                                                  MEDIA
    Because of my unique knowledge of the Palestinian realm, and as a respected authority on the
    subject, I am frequently asked to provide background information to the media. During the last
    ten years of my IDF service, around once or twice per week, I gave both background and in-
    depth talks to senior Israeli journalists that deal in Palestinian and military issues, along with
    foreign correspondents of the international media in Israel. In addition, I am a popular
    commentator for the Israeli Press, which considers me an expert on everything regarding
    Palestinian affairs, and am often interviewed on Arabic television stations. I recently appeared
    on Israel’s Channel 1’s “A Second Look” on a program titled “The Color of Terror Money,”
    available at the following link: http://www.iba.org.il/program.aspx?scode=1930171


                                         ACADEMIC COUNSEL


                                                      2
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 18 of 19



    During my last ten years in the IDF, I was frequently invited to lecture or participate in panels at
    symposiums, conferences, seminars, and scientific meetings that take place on behalf of
    universities and research institutes in Israel. I continue to lecture in academic settings on
    occasion.
                   APPEARANCE AS AN EXPERT WITNESS IN U.S. COURTS
    I have been admitted as an expert witness in four civil terrorism cases in the United States
    Federal District Court for the Eastern District of New York.
       •   Linde et al v. Arab Bank, PLC, 1:04-cv-02799 (Judge Nina Gershon)
           “Mr. Spitzen’s professional experience and independent research qualify him to offer the
           opinions he provides in this case…. Plaintiffs have established Mr. Spitzen's expertise in
           all of the areas on which he proposes to testify.”
       •   Strauss et al v. Credit Lyonnais, S.A., 1:06-cv-00702 (Judge Dora Irizarry)
           “While there may be legitimate questions as to whether Spitzen's 18–point test
           demonstrates definitively that the 13 Charities are alter egos under the standard
           previously discussed (see supra § III.B), his methodology is supported sufficiently to be
           admissible. Spitzen testified that the factors he used in his test are based upon those used
           by law enforcement authorities and other experts in determining whether an entity is
           controlled by Hamas, and that his methodology was approved by the Israel Security
           Agency (“ISA”)…” 2013 WL 751283 (E.D.N.Y.) *23.
       •   Weiss et al v. National Westminster Bank PLC, 05-cv-4622 (Judge Dora Irizarry) (see
           above quote for Strauss et al v. Credit Lyonnais, S.A.)
       •   Gill v. Arab Bank PLC, 1:11-cv-03706 (Judge Jack Weinstein)
           “Mr. Spitzen’s eighteen-factor analysis encompasses categories of information generally
           considered by experts who analyze entities believed to act for terrorist entities. His
           methodology passes muster under Daubert and Rule 702.” Gill II, 2012 WL 5177592, at
           *6.
       •   Fraenkel, et al. v. The Islamic Republic of Iran, et al., Case No. 15-01080 (RMC)
           (D.D.C)
       •   Shmuel Elimelech Braun, et al. v. The Islamic Republic of Iran, et al. 15-cv-1136 (BAH)
           (D.C.C.)
    I also served as an expert consultant to the plaintiffs’ trial team in Sokolow, et al. v. Palestine
    Liberation Organization, et al., Case No. 04-0397 (S.D.N.Y.) in which the plaintiffs received a
    jury award of over $655 million in February 2015.
                APPEARANCE AS AN EXPERT WITNESS IN ISRAELI COURTS
    Over the years I have appeared dozens of times in Israeli military and civilian courts, including
    appearances and/or giving statements to the Supreme Court in a variety of matters that relate to
    the Palestinian realm. It should be noted that I was a key expert witness in the "Islamic
    Movement" case in Israel before the District Court in Haifa, in which I gave my opinion
    regarding the transfer of funds to civilian infrastructures and charitable organizations of the

                                                      3
Case 1:17-cv-23272-RNS Document 42-5 Entered on FLSD Docket 11/07/2018 Page 19 of 19



    Hamas on behalf of radical foundations abroad, the Al Aqsa Foundation, Interpal, and the
    Charity Coalition. The Northern District Advocacy believes my testimony to have been crucial to
    the case.
                       COUNSEL TO INSTITUTIONAL ORGANIZATIONS
    By virtue of my position at the time of my service and today as a private citizen, I advised – and
    continue to advise - the Operation Coordinator in the Administered Territorie and the Research
    Division of the Intelligence Department. During the last ten years of my service in the IDF, I also
    advised the National Defense Council, Israel security agencies, the Mossad, and others regarding
    the socio-economic political civilian situation in the territories controlled by the Palestinian
    Authority.


                                             LANGUAGES
    I am fluent in Hebrew and Arabic and in English reading and comprehension. I also have an
    intermediate-level (or better) knowledge of Italian and Turkish.
                                           PUBLICATIONS
    Spitzen, Arieh, “The Legal Entity” and Jewish Endowments in Jerusalem at the end of the 19th
    Century, Cathedra, Volume 19, April 1981, pp. 73-82.




                                                    4
